Case 3:19-cv-00388-RNC Document 34-7 Filed 04/30/19 Page 1of5

EXHIBIT 6

 

 
Case 3:19-cv-00388-RNC Document 34-7 Filed 04/30/19 Page 2 of 5

U.S. Department of Justice
Federal Bureau of Investigation

General Rifling Characteristics File

Firearms-Toolmarks Unit
FBI Laboratory

 

 

 
Case 3:19-cv-00388-RNC Document 34-7 Filed 04/30/19 Page 3 of 5

GENERAL RIFLING CHARACTERISTIC FILE

Welcome to the 2008 GRC File CD. Asa reminder, I have decided to distribute the CD
only. Printing the GRC book is a time consuming and expensive endeavor, and therefore
it is not going to be mass-distributed. ] implore you to use the CD version whenever
possible. If you do not have Microsoft Access, there is a self-installing version on this
disc. If your computer does not allow file transfer from CD, then the databases can be
read directly from the CD. If all options have been exhausted and the electronic version
will not work for your Laboratory, please contact me.

The GRC file is intended as an investigative aid and should not be construed as an all-
inclusive list of firearms available with particular rifling characteristics. Should you
examine any firearms that are not in this file, please send test fired bullets and cartridge
cases for inclusion in the GRC file. Please use the included GRC data entry for to submit
new specimens so that all available information is obtained.

During the years the GRC file has been in existence, errors in the file have been
discovered that occurred due to incorrect information being entered or typos that were not
noticed. While all efforts are made to monitor the GRC program and correct any errors
brought to the attention of the Firearms-Toolmarks Unit, the FBI Laboratory assumes no
responsibility for the subsequent use of this data by the user and any problems that might
result from any data error.

Any inquires regarding corrections to data, submitting test-fired specimens, or address
corrections should be directed to:

FBI Laboratory
John Webb F-TU
2501 Investigation Parkway
Quantico, Virginia, 22135

Tel. 703-632-7236
Fax: 703-632-7227

John. Webb@ic.fbi.gov

 

 

 
Case 3:19-cv-00388-RNC Document 34-7 Filed 04/30/19 Page 4of 5

Introduction to the 2008 Edition

Welcome to the 2008 edition of the General Rifling Characteristics File. 1 hope
that last year’s version of the computer program addressed most of the compatibility
problems users had encountered, because essentially this version is identical, The GRC
is still a work in progress, and I encourage comments from all users.

The pages that follow will serve as a guide to using the new program. The 2008
disc contains a run-time version, which continues to work as a stand alone program. [
have also included GRC databases for Access 2000 and systems operating under
Windows XP. Vista owners — let me know how that works out for you.

Remember that the success of the GRC File depends upon contributions
from you. If you encounter a firearm not listed in the GRC, send in test fired bullets and
cartridge cases (two each, at least) along with the submission form found on the main
page of the application. There is no need to contact me to ask if a new submission should
be sent in—the answer is always going to be yes. Also be aware that I cannot enter new
submissions that do not come with test fires. If you send in the form only, it’s going into
the recycle bin.

Also keep in mind that it is your responsibility to keep my mailing list current. If
the GRC arrives addressed to someone who retired or changed jobs, send in the address
correction form so the list can be updated. The same goes for Laboratories that move. I
have no way of knowing if the GRC is sent to the wrong address until it gets bounced
back marked “return to sender.” Likewise, if you know of anyone not receiving the file
that would like to, they may send in an address correction form to join the mailing list.

As always, expect to receive a large volume of comments, questions, praise, and
complaints about this latest version of the GRC. Please keep in mind that [ am also a
full-time firearms examiner, and may not be able to answer your questions immediately.
Problems with the program itself, in particular, may not be easy to answer. It is likely
that I will need to consult with the programmer on this type of technical question. Please
feel free to call the number below and leave voicemail for me. | will find the answers to
any concerns you have and call you back. You may aiso send me email, faxes, or letters.
My mailing address is on the GRC submission and address update forms,

Voice: 703-632-7236
PAX: 703-632-7227
John.Webb@ic.fbi.gov

Thanks,
John Webb
GRC Program Manager

 

 

 
Case 3:19-cv-00388-RNC Document 34-7 Filed 04/30/19 Page 5of5

Disclaimer

Users must realize that a search of this database will NOT provide definitive results. The
GRC File is designed to aid investigators, not provide a conclusive listing for all possible
firearms that could have fired a bullet or cartridge case. How extensive the resulting list
of guns one will obtain from a search clearly depends on how restrictive are the
measurement inputs. The FBI Laboratory strongly recommends that laboratory report
language reflect this reality, e.g., that the listing provided is “not to be considered all-
inclusive.”

Firearms examiners must use their own judgment and discretion in deciding what
tolerances and measurement inputs to use, at all times being mindful that the selection of
inputs will affect the output (length of the resulting listing). For example, if one measures
each of six land impressions at 0,040 inches, then an input range of 0.039 to 0.041, or
0.038 to 0.042, would seem reasonable. On the other hand, a wider range of
measurements, or fewer measurements, properly suggests a wider range for the inputs.
For the above example, if the six land impressions measured 0.035 to 0.045 inches, then
an input range of, say, 0.028 to 0.052 would seem reasonable. In similar fashion, if only
one land impression were visible, and the edges indistinct, then once again an input
“tolerance” of 0,007 inches would be reasonable, though in this instance a listing may be
so long as to be of no value. For typical instances, a tolerance range of 0.002 to 0.005
inches has been used by FBI examiners since the inception of the GRC File.

Note also that searching solely, for example, on the basis of land impression
measurements, or solely on groove impression measurements, will likely lengthen the
output listing of possible firearms over what would be the case if both sets of
measurements were used. The FBI Laboratory does not make recommendations on this
matter - the GRC File is a flexible tool and examiner judgment is a proper part of its use -
but it is important that users be aware of these facts.
